Citation Nr: 0316894	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of right knee arthritis, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1968.  

In a February 2001 rating determination, the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for right knee arthritis and 
assigned a separate 10 percent disability evaluation 
effective November 28, 2000.  

In a November 2001 decision, the Board of Veterans' Appeals 
(Board) noted that the veteran did not limit his appeal 
regarding his right knee disability and that the issues on 
appeal included entitlement to a separate rating for right 
knee arthritis prior to November 28, 2000, and entitlement to 
a rating in excess of 10 percent for right knee arthritis.  
The Board remanded this matter for further development at 
that time.  

In a February 2003 rating determination, the RO assigned an 
effective date of July 1, 1997, for a 10 percent evaluation 
for right knee arthritis in accordance with VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997).  

The veteran has continued his appeal with regard to the issue 
of an increased evaluation for degenerative arthritis of the 
right knee.  

The Board further notes that during the course of this 
appeal, a hearing was held in August 2001 before a Veterans 
Law Judge (Judge) who is no longer with the Board.  

In May 22, 2003, letter, the Board informed the veteran that 
the Judge who had previously conducted the hearing was no 
longer at the Board.  The letter notified the veteran that 
the law required that the Judge who conducted the hearing had 
to participate in any decision made on that appeal.  The 
Board offered the veteran an opportunity to appear before 
another Judge.  It also informed the veteran that as it had a 
copy of the transcript of the hearing, that hearing could be 
used as part of the record.  

The Board offered the veteran options:  The Board also 
informed the veteran that if he did not respond in 30 days 
from the date of the letter, it would be assumed that he did 
not want another hearing and that the case would proceed 
accordingly.  To date, the veteran has not responded and the 
30 day time period has passed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  There has been no VCAA letter 
issued with regard to the veteran's claim from the RO and the 
Board has been prohibited from curing this defect.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must be 
issued.

2.  The RO should obtain copies of 
relevant treatment records of the veteran 
from the Houston VAMC from October 2000 
to the present and associate them with 
the claims file.

3.  The veteran is informed that if there 
is additional relevant evidence, he must 
submit that evidence.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


